Cite as 2013 Ark. 402

               SUPREME COURT OF ARKANSAS
                                     No.   CR-13-721

RICHARD RALPH CONTE                            Opinion Delivered   October 10, 2013
                  APPELLANT
                                               MOTION TO WITHDRAW AS
V.                                             ATTORNEY OF RECORD AND
                                               FOR APPOINTMENT OF
STATE OF ARKANSAS                              APPELLATE COUNSEL; MOTION
                                APPELLEE       TO PROCEED IN FORMA
                                               PAUPERIS



                                               MOTIONS GRANTED.


                                     PER CURIAM


      Jack Lassiter, counsel for appellant Richard Ralph Conte, petitions this court to

withdraw as attorney of record and for appointment of appellate counsel. Also before us is

Conte’s motion and affidavit in support to proceed in forma pauperis pursuant to Ark. Sup.

Ct. R. 6-6 (2013).

      On January 18, 2013, Conte was convicted by a Faulkner County jury of two counts

of capital murder and sentenced to two consecutive life-without-parole sentences and an

additional consecutive sentence of 180 months on each count pursuant to Arkansas Code

Annotated section 16-90-121 (Repl. 2006). On February 21, 2013, Conte timely filed a

notice of appeal and a petition to proceed in forma pauperis with the circuit court. On

February 22, 2013, an order was entered by the circuit court declaring Conte indigent for

appeal. However, the affidavit of indigency was not filed until March 6, 2013.
                                    Cite as 2013 Ark. 402

       On August 19, 2013, the record was lodged with this court. On that same date,

Lassiter filed a motion to withdraw as attorney of record and for appointment of appellate

counsel. On September 12, 2013, by docket entry, we denied the motion to withdraw as

attorney of record and for appointment of appellate counsel pursuant to Ark. Sup. Ct. R. 6-6.

On September 16, 2013, those motions, accompanied by Conte’s motion and affidavit in

support to proceed in forma pauperis were filed and are now properly before us.

       We find that Conte is indigent, and we appoint Patrick Benca as counsel for Conte.

Accordingly, we grant Lassiter’s motion to withdraw as attorney of record.

       Motions granted.




                                             2